Opinion bt
Mr. Chiee Justice Sterrett,
The first and second specifications respectively allege error, *368(1st) in confirming the amended report of the master and directing a decree in accordance with the opinion of the court filed September 15,1894, and (2d) in entering, pursuant thereto, the decree of September 18, 1895, recited in said specification.
This decree is based on said amended report; and, assuming the latter to be substantially correct, the decree was fully warranted by the findings of fact and conclusions of law therein stated. The second specification is therefore groundless, unless there was substantial error in confirming the master’s amended report. In view of its controlling effect, we have given the question thus presented a careful consideration.
The confirmation of that report involved the consideration of thirty-seven exceptions,—filed thereto by appellants,—all of which were overruled by the court. Waiving the informality of virtually embracing so many questions in one specification of error, we have considered said exceptions in connection with the amended report, bill, answer and proofs upon which the report is based, and are fully satisfied there was no error in dismissing the exceptions and confirming said report. We find nothing in either of said exceptions that requires further notice than has been taken of them by the master and the learned court below. Such of them as are material to the issue are either not well founded, or contrary to cleai'ty established facts in the case. Some of the most material facts are admitted by the pleadings.
As was well said bjr the learned president of the common pleas, the only practical question of much importance in the case is what interest, if any, did the appellants, Louis M., Charles B. and Thomas S. Wood, acquire in the real estate, in question,.by virtue of the sheriff’s sale to them on their judgment against Samuel A. Wood. In view of the specific facts rightly found by the learned master, he correctly concluded that as between the partners • themselves the lots in question were partnership property from the time the formation of the partnership was consummated and its business put in full operation, and consequently as between themselves and those who dealt with them, with knowledge of the facts, the lots were personal estate: Collner v. Greig et al., 137 Pa. 606.
There is nothing in either of the four specifications that *369requires further notice. Neither of them is sustained, and the record discloses no sufficient reason for reversal or modification of the decree.
Decree affirmed and appeal dismissed, with costs to be paid by the appellants.